Citation Nr: 0903761	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-40 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for right knee 
disability prior to December 19, 2006, and to a rating higher 
than 10 percent from February 1, 2007, to the present.

2.  Entitlement to an initial compensable rating for a scar 
of the right knee.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1998 to August 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

When this case previously was before the Board in October 
2007, it was remanded for additional development.  The case 
since has been returned for further appellate action.

During the pendency of this appeal, the RO granted an 
increased rating of 10 percent for the veteran's right knee 
disability, effective February 1, 2007.  This action did not 
satisfy the veteran's appeal.


FINDINGS OF FACT

1.  Prior to December 19, 2006, the veteran's right knee 
disability was manifested by mild instability, arthritis, and 
limitation of motion; however, flexion was not limited to 
less than 45 degrees and extension was not limited to more 
than 5 degrees.

2.  Since February 1, 2007, the veteran's right disability 
has been manifested by arthritis and limitation of motion; 
however, flexion is not limited to less than 45 degrees, 
extension is not limited to more than 5 degrees, and the knee 
is stable.  

4.  The scar of the veteran's right knee is not deep, 
unstable, or painful upon examination; does not cause limited 
motion; and does not cover an area at least 144 square inches 
(929 square centimeters).




CONCLUSIONS OF LAW

1.  During the period prior to December 19, 2006, the 
veteran's right knee disability warrants a 10 percent rating, 
but not higher, for lateral instability, and a separate 10 
percent rating, but not higher, for arthritis with limitation 
of motion.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2008).

2.  On and after February 1, 2007, the veteran's right knee 
disability does not warrant more than a single 10 percent 
rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2008).

3.  The criteria for a compensable rating for a scar of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.118, Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA, to include notice with 
respect to the effective-date element of the claims, by 
letter mailed in November 2006.  Although this letter was not 
sent prior to the initial adjudication of the claims, the 
Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of all required notice and the receipt of all pertinent 
evidence, the claims were readjudicated.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of either claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  

The record also reflects that service treatment records and 
pertinent private medical records have been obtained.  The 
originating agency attempted to obtain additional private 
medical records, but it received no response to its requests 
and notified the veteran of that fact.  The veteran has not 
identified any other evidence that could be obtained to 
substantiate either claim.  The Board also is unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.   38 
C.F.R. § 4.21 (2008).

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2008).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion  
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general,  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion,  
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these  
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating  
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of  
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable  
rating for the joint.  38 C.F.R. § 4.59 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, this 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected right knee disability and 
right knee scar.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities.  

Right Knee Disability

Service connection for right knee disability was granted in a 
February 2004 rating decision and a noncompensable rating was 
assigned, effective October 10, 2003.  During the pendency of 
the appeal, a 100 percent (temporary total) rating was 
granted, effective from December 19, 2006, to January 31, 
2007.  For the period beginning February 1, 2007, to the 
present, the disability is evaluated as 10 percent disabling.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight; 
a 20 percent evaluation if it is moderate; or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent 
rating if flexion is limited to 45 degrees; and a 20 percent 
rating is flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating is extension is limited to 10 degrees; and a 20 
percent rating is flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent 
rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When limitation of motion 
of the specific joint involved is noncompensable under the 
appropriate diagnostic code, a 10 percent rating will be 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that  
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg.  
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  
(August 14, 1998).

The VA General Counsel also has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of  
flexion of the leg) and Diagnostic Code 5261 (limitation of  
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

After careful consideration, the Board finds that the 
veteran's right knee disability warrants an initial rating of 
10 percent for mild instability and a separate initial 10 
percent rating for arthritis with limitation of motion, prior 
to December 18, 2006.  The Board also finds that the 
disability warrants a single 10 percent rating based on 
arthritis with limitation of motion, effective from February 
1, 2007, to the present.

Prior to December 19, 2006

The Board finds that a 10 percent rating is warranted for the 
veteran's right knee disability prior to December 19, 2006, 
based on mild instability.  No laxity of the right knee was 
noted on VA examination in January 2004.  However, the 
veteran complained in written statements dated in January 
2005 and November 2005 that his knee felt unstable.  His co-
workers submitted statements indicating that the veteran wore 
a brace while working in order to stabilize his knee, and the 
veteran's girlfriend wrote that she had witnessed him 
tripping down a staircase in June 2006 after his knee 
buckled.  In addition, a November 2006 private treatment 
record notes that the veteran's right knee again buckled 
while he was responding to an emergency at work earlier that 
month.  This evidence is consistent with the report of a VA 
examination performed in early December 2006 that notes there 
was mild instability of the right knee.  Accordingly, the 
Board concludes that a 10 percent rating is warranted for 
instability during the initial rating period prior to 
December 19, 2006.  None of the evidence pertinent to this 
period establishes that any recurrent subluxation or lateral 
instability more nearly approximated moderate than slight.  
Therefore, a rating in excess of 10 percent is not warranted 
for this period under Diagnostic Code 5257.

The Board notes that a magnetic resonance imaging (MRI) study 
performed in May 2004 revealed degenerative changes in the 
medial compartment of the veteran's right knee.  Moreover, 
the December 2006 VA examiner opined that, if MRI studies 
revealed arthritis in the knee, the arthritis would be as 
likely as not related to the veteran's service-connected knee 
disability.  In addition, the medical evidence from this 
period shows that range of motion of the right knee was 
limited.  On VA examination in January 2004, flexion of the 
right knee was limited to 100 degrees, and on VA examination 
in December 2006, extension was limited to five degrees and 
flexion to 95 degrees.  Based on the radiographic evidence of 
arthritis and the objective evidence demonstrating limitation 
of motion, the Board finds that a separate 10 percent rating 
is warranted under Diagnostic Code 5003 prior to December 19, 
2006.

The Board has considered whether there is any other schedular 
basis for granting a higher rating during this period but has 
found none.  In particular, a higher rating is not warranted 
under Diagnostic Codes 5260 or 5261, nor does the disability 
warrant separate ratings of 10 percent under these Diagnostic 
Codes.  As noted, range of motion of the veteran's right knee 
was limited prior to December 19, 2006, but flexion was not 
limited to less than 45 degrees and extension was not limited 
to more than 5 degrees.  In so concluding, the Board has 
considered the Deluca factors.  The Board notes that at the 
January 2004 examination, range of motion of the veteran's 
right knee was from 0 degrees to 100 degrees, and the veteran 
was capable of rapid repetition of that range of motion.  The 
examiner was not able to provide any further information 
concerning the degree of functional impairment following 
repetitive motion or during flare ups.  However, at the 
December 2006 examination, the veteran range of motion was 
from 5 to 95 degrees, and there was no additional limitation 
of motion due to repetitive motion, pain, fatigue, weakness 
or fatigue.  In addition, the examiner noted that there were 
no flare ups.

The higher rating provided for by Diagnostic Code 5258 also 
is not warranted.  Although private treatment records dated 
from May 2004 to December 2004 and in November 2006 reflect 
the veteran's complaints of pain and effusion in the right 
knee, there is no evidence of "locking."

Finally, a separate rating is not warranted under Diagnostic 
Code 5259 because the impairment contemplated by that 
diagnostic code is not separate and distinct from that 
contemplated by Diagnostic Code 5003, under which a 10 
percent rating has been assigned herein.  Therefore, a 
separate 10 percent rating under Diagnostic Code 5259 is 
precluded by 38 C.F.R. § 4.14.

Beginning February 1, 2007

As noted, a 100 percent (temporary total) rating was 
assigned, effective from December 19, 2006, to January 31, 
2007, because the veteran underwent right knee surgery.  

Effective February 1, 2007, the veteran is entitled to a 10 
percent rating based on arthritis with limitation of motion.  
In this regard, the Board notes that a November 2006 MRI 
study confirmed the presence of right knee osteoarthritis, 
and a February 2007 private treatment record notes that 
flexion was limited to 130 degrees with crepitus.  

The Board has considered whether there is any other schedular 
basis for assigning more than a single 10 percent rating 
during this period, but has found none.  

In particular, the Board notes that the medical evidence of 
record reflects that since that surgery, there has been no 
recurrent subluxation or lateral instability of the knee.  A 
January 2007 private treatment record specifically notes that 
the knee is stable.  In addition, there is no objective 
evidence of limitation of flexion to less than 45 degrees or 
limitation of extension to more than 5 degrees.  As discussed 
above, even the medical evidence for the period prior to the 
veteran's knee surgery failed to demonstrate sufficient 
limitation of motion to warrant a compensable rating under 
Diagnostic Code 5260 or 5261.

Similarly, a higher rating is not warranted under Diagnostic 
Code 5258.  The February 2007 private treatment record 
reflects no complaint of pain, effusion, or "locking."  
Finally, a separate rating is not warranted under Diagnostic 
Code 5259 because the impairment contemplated by that 
diagnostic code is not separate and distinct from that 
contemplated by Diagnostic Code 5003.  Therefore, a separate 
10 percent rating under Diagnostic Code 5259 is precluded by 
38 C.F.R. § 4.14.



Right Knee Scar

The scar on the veteran's right knee is evaluated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
That codes provides that a single 10 percent disability 
rating is warranted for a superficial scar that is painful on 
examination.  Here, there is no evidence that the veteran's 
scar is painful.  The January 2004 VA examination report 
notes the presence of an anteromedial scar, and private 
treatment records dated in December 2006 and February 2007 
note that his surgical incisions are well-healed.  
Accordingly, an initial compensable disability rating is not 
warranted under Diagnostic Code 7804.

The Board has considered whether the veteran is entitled to a 
higher or separate compensable disability rating under the 
other diagnostic codes applicable to scars but concluded that 
he is not.  Since the scar is located on the veteran's right 
knee, a compensable rating is not warranted under Diagnostic 
Code 7800.  Similarly, since there is no lay or medical 
evidence that the scar is deep, unstable, causes limited 
motion, or covers an area at least 144 square inches (929 
square centimeters), a compensable rating is not warranted 
under Diagnostic Codes 7801, 7802, 7803, 7805.

Consideration also has been given to assigning a staged 
rating; however, at no time during the period in question has 
the scar warranted a compensable rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalizations 
for the service-connected right knee scar.  Additionally, 
there is no indication in the record that the average 
industrial impairment from the scar would be to a compensable 
degree at any time during the period of this claim.

With respect to service-connected right knee disability, the 
record reflects that the veteran required surgery to treat 
that disability in December 2006.  However, the veteran was 
assigned a 100 percent (temporary total) rating during his 
period of recovery, and a February 2007 private treatment 
record shows that he was approved to return to full duty at 
his work without restrictions.  For the periods prior to 
December 19, 2006, and on and after February 1, 2007, the 
medical evidence shows that the manifestations of the 
veteran's right knee disability are contemplated by the 
schedular criteria.  

In sum, there is no indication in the record that the average 
industrial impairment from the scar would be to a compensable 
degree or that the average industrial impairment from the 
right knee disability would be in excess of that contemplated 
by the assigned evaluations, to include those granted herein.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  


ORDER

The Board having determined that the veteran's right knee 
disability warrants a 10 percent rating for instability and a 
separate 10 percent rating for arthritis with limitation of 
motion during the period prior to December 19, 2006, and 
warrants only a single 10 percent rating during the period 
beginning February 1, 2007, the benefit sought on appeal is 
granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits.

Entitlement to an initial compensable rating for a scar of 
the right knee is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


